Citation Nr: 0839516	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for Mitral Valve Prolaspe 
(MVP).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Air Force from May 1987 to August 1993 and from August 1997 
to July 2003.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an Janaury 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in November 2007.  
A transcript of this hearing has been associated with the 
veteran's claims folder.  


FINDING OF FACT

The veteran was diagnosed with MVP in service and has a 
current disability of MVP.


CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the veteran, 
MVP was incurred in or aggravated by service; and may be 
presumed to have been incurred therein.  38 U.S.C.A.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 
 
The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

II.  Factual and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including degenerative 
joint disease (i.e., arthritis), when manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a). 
 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). 

There is no evidence that demonstrates that, at entry into 
service, the veteran suffered from MVP.  For these reasons, 
the Board finds that this disorder did not pre-exist service 
and that the veteran's MVP is presumed to have been in sound 
condition at entry into service.  See 38 U.S.C.A. § 1111. 

Service medical records reflect that in February 1988 a 
cardiologist diagnosed the veteran with "equivocal MVP" 
based on a February 1988 echocardiogram.  He noted, however, 
that based on the negative physical examination and the 
equivocal study, that he could probably state that she did 
not have MVP.  The Board notes that the examiner never 
actually concluded that she did not have MVP.  In February 
1990, a different cardiologist looked at the February 1988 
echocardiogram and concluded that the veteran had MVP.  In 
May 1991, the veteran was seen for complaints of chest pain.  
The physician diagnosed MVP.  In August 1991, however, the 
veteran had another echocardiogram, which was negative for 
MVP.  Despite the echocardiogram results, the physician 
rendered a diagnosis of possible MVP in October 1991 and 
noted that the echocardiogram "[did] not preclude this 
disorder as MVP, as MVP can be an intermittent process 
disorder."  The veteran again was diagnosed with MVP in 
December 1998 and April 1999.

The veteran underwent a VA General Medical Examination in 
June 2003.  The examiner noted that the veteran was diagnosed 
with MVP with an echocardiogram in 1988.  The veteran told 
the examiner that she gets occasional palpitations.  Upon 
physical examination, the veteran had regular cardiovascular 
rate and rhythm with no clicks or murmurs.  The examiner 
rendered a diagnosis of MVP despite the fact that the 
echocardiogram showed no evidence of an MVP.  

The Board notes that, although the echocardiogram was 
conducted after the VA General Examiner rendered a diagnosis 
of MVP, the Board will not speculate as to whether the 
examiner intended to change her diagnosis after she received 
the results, as the evidence of record does not reflect an 
addendum to her opinion upon receipt of the results.

The Board is mindful that the veteran is competent to provide 
a report of continuity of her symptoms since service, her 
assertion of a chronic disability dating back to service is 
consistent with the evidence of record, notably her in-
service examination reports.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report that on 
which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Overall, the medical evidence of record reflects that the 
veteran has one positive diagnosis of MVP based on an 
echocardiogram.  (See Service Medical Record dated February 
1990).  The veteran has three positive diagnosis of MVP, but 
not based on an echocardiogram.  (See Service Medical Records 
dated May 1991, December 1998, and April 1999).  The veteran 
has two possible diagnosis of MVP based on an echocardiogram.  
(See Service Medical Records dated February 1988 and August 
1991).  And, one positive diagnosis of MVP based on a 
echocardiogram that was negative for MVP.  (See VA General 
Medical Examination dated May 2003 and echocardiogram dated 
in June 2003).  
 
In decisions on claims for veterans' benefits, a veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only 
where the "fair preponderance of the evidence" is against 
the claim will the claim be denied.  Id. 

Combining the credible testimony of the veteran, the totality 
of the medical evidence of record which at the very least 
shows an intermittent diagnosis of MVP, with the October 1991 
medical opinion suggesting that a negative echocardiogram 
does not preclude a diagnosis of MVP, as MVP can be an 
intermittent process disorder, the balance of positive and 
negative evidence is at the very least in relative equipoise.  
As such, the benefit of the doubt rule mandates that the 
Board decide in the veteran's favor.  Accordingly, service 
connection for MVP is granted.


ORDER

Service connection for Mitral Valve Prolaspe, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


